Case 2:18-cv-03648-SJF-SIL Document 84-4 Filed 11/18/19 Page 1 of 6 PageID #: 1170




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 DAVID T. SILVA,
 GERROD T. SMITH, and
 JONATHAN K. SMITH,
 Members of the Shinnecock Indian Nation,

                           Plaintiffs,                                CV 18-3648
                                                                      (SJF)(SIL)
         -against-

 BRIAN FARRISH,
 JAMIE GREENWOOD,
 EVAN LACZI,
 BASIL SEGGOS,
 NEW YORK STATE DEPARTMENT OF
 ENVIRONMENTAL CONSERVATION,
 and SUFFOLK COUNTY DISTRICT ATTORNEY’S
 OFFICE,

                            Defendants.
 -----------------------------------------------------------------x

  DECLARATION IN SUPPORT OF STATE DEFENDANTS’ MOTION FOR SUMMARY
                             JUDGMENT

         RICHARD HUNTER YORKE, an attorney admitted to practice in the State of New York

 and in the United States District Court for the Eastern District of New York, declares under

 penalty of perjury, pursuant to 28 U.S.C. § 1746, that:

         1.       I am an Assistant Attorney General in the office of Letitia James, Attorney

 General of the State of New York, and represent Defendants New York State Department of

 Environmental Conservation, Basil Seggos, Brian Farrish, and Evan Laczi (“State Defendants”)

 in the above-captioned matter. I am fully familiar with the facts and circumstances set forth

 herein, based on my review of the files maintained by my office and by the New York State

 Department of Environmental Conservation, and review of the Docket Entries herein. I submit




                                                        −1−
Case 2:18-cv-03648-SJF-SIL Document 84-4 Filed 11/18/19 Page 2 of 6 PageID #: 1171




 this Declaration in Support of State Defendants’ Motion for Summary Judgement pursuant to

 Fed. Rule of Civ. Pro. 56.

        2.      Attached hereto as Exhibit A is a true and accurate copy of the Notice of Motion

 and Memorandum of Law with Exhibits of Scott Michael Moore, dated October 10, 2017, from

 People v. Silva. I request that the Court take judicial notice of these documents, as they are

 publicly available legal filings, and I received them in the regular course of business from the

 Judicial Clerk of Southampton.

        3.      Attached hereto as Exhibit B is a true and accurate copy of the Affirmation in

 Opposition to Defendant’s Motion with Exhibits of Jamie H. Greenwood, dated December 11,

 2017, from People v. Silva, Docket No. 17-060545. I request that the Court take judicial notice

 of these documents, as they are publicly available legal filings, and I received them in the regular

 course of business from the Suffolk County Attorney’s Office.

        4.      Attached hereto as Exhibit C is a true and accurate copy of Defendant’s Reply

 Memorandum of Law in Support of Motion to Dismiss of Scott Michael Moore, dated December

 18, 2017, from People v. Silva. I request that the Court take judicial notice of these documents,

 as they are publicly available legal filings, and I received them in the regular course of business

 from the Judicial Clerk of Southampton.

        5.      Attached hereto as Exhibit D is a true and accurate copy of the Memorandum

 Decision of Hon. Gary J. Weber, dated June 5, 2019, in People v. Silva, Docket No. S17-060545.

 I request that the Court take judicial notice of these documents, as they are publicly available

 legal filings, and I received them in the regular course of business from the Suffolk County

 Attorney’s Office.




                                                 −2−
Case 2:18-cv-03648-SJF-SIL Document 84-4 Filed 11/18/19 Page 3 of 6 PageID #: 1172




        6.      Attached hereto as Exhibit E is a true and accurate copy of excerpts from Records

 of the Town of East Hampton, Volume I, pp. 2-4, containing the April 29, 1648 deed for East

 Hampton. I request that the Court take judicial notice of these documents, as they are publicly

 available legal documents, and I received them in the regular course of business with the

 assistance of the New York State Office of the Attorney General’s Albany Law Library.

        7.      Attached hereto as Exhibit F is a true and accurate copy of excerpts from the First

 Book of the Records of the Town of Southampton, pp. 12-14, containing the December 13, 1640

 deed for Southampton. I request that the Court take judicial notice of these documents, as they

 are publicly available legal documents, and I received them in the regular course of business with

 the assistance of the New York State Office of the Attorney General’s Albany Law Library.

        8.      Attached hereto as Exhibit G is a true and accurate copy of excerpts from Records

 of the Town of Southampton, Volume I, pp. 170-171, and Records of the Town of Brookhaven,

 pp. 3-4, containing the June 10, 1658 deed of Beach between Wyandanch and Lion Gardiner. I

 request that the Court take judicial notice of these documents, as they are publicly available legal

 documents, and I received them in the regular course of business with the assistance of the New

 York State Office of the Attorney General’s Albany Law Library.

        9.      Attached hereto as Exhibit H is a true and accurate copy of excerpts from the

 Second Book of Records of the Town of Southampton, pp. 162, 354-5, containing the May 12,

 1659 deed of Beach between Wyandanch and John Ogden. I request that the Court take judicial

 notice of these documents, as they are publicly available legal documents, and I received them in

 the regular course of business with the assistance of the New York State Office of the Attorney

 General’s Albany Law Library.




                                                 −3−
Case 2:18-cv-03648-SJF-SIL Document 84-4 Filed 11/18/19 Page 4 of 6 PageID #: 1173




        10.     Attached hereto as Exhibit I is a true and accurate copy of excerpts from the

 Department of State Book of Deeds, Unpublished documents, Office of the Secretary of State,

 Albany, New York, 2: 85-86. (New York State Archives. Series 453, vols. 1-9), containing the

 June 8, 1659 deed between Wyandanch and Lion Gardiner. I request that the Court take judicial

 notice of these documents, as they are publicly available legal documents, and I received them in

 the regular course of business with the assistance of the New York State Office of the Attorney

 General’s Albany Law Library. (State Defendants have attached their transcription of the

 document for the Court’s assistance).

        11.     Attached hereto as Exhibit J is a true and accurate copy of excerpts from the

 Second Book of Records of the Town of Southampton, 34-35, containing the July 28, 1659 deed

 between Wyandanch and Lion Gardiner. I request that the Court take judicial notice of these

 documents, as they are publicly available legal documents, and I received them in the regular

 course of business with the assistance of the New York State Office of the Attorney General’s

 Albany Law Library.

        12.     Attached hereto as Exhibit K is a true and accurate copy of excerpts from the First

 Book of Records of the Town of Southampton, 167-168, containing the April 10, 1662 deed for

 the “Topping Purchase.” I request that the Court take judicial notice of these documents, as they

 are publicly available legal documents, and I received them in the regular course of business with

 the assistance of the New York State Office of the Attorney General’s Albany Law Library.

        13.     Attached hereto as Exhibit L is a true and accurate copy of excerpts from the First

 Book of Records of the Town of Southampton, 169, 172-4, containing the September 17, 1666

 Indian Deed to Town for Topping’s Purchase and Governor Richard Nicolls’s October 3, 1666

 Determination. I request that the Court take judicial notice of these documents, as they are




                                                −4−
Case 2:18-cv-03648-SJF-SIL Document 84-4 Filed 11/18/19 Page 5 of 6 PageID #: 1174




 publicly available legal documents, and I received them in the regular course of business with the

 assistance of the New York State Office of the Attorney General’s Albany Law Library.

        14.     Attached hereto as Exhibit M is a true and accurate copy of excerpts from

 Documents Relating to the Colonial History of the State of New York, Vol. XIV, 686, 664, 665,

 678 containing the January 22, 1674-5 Resolution, Order from May 2, 1672, an Order from May

 10, 1672, and an Order from April 19, 1673. I request that the Court take judicial notice of these

 documents, as they are publicly available legal documents, and I received them in the regular

 course of business with the assistance of the New York State Office of the Attorney General’s

 Albany Law Library.

        15.     Attached hereto as Exhibit N is a true and accurate copy of excerpts from

 Documents Relating to the Colonial History of the State of New York, Vol. XIV, 720, and The

 Andros Papers, 373-4, containing the Minutes and Order from a meeting of Unkechaug before

 the Governor from May 23-24, 1676. I request that the Court take judicial notice of these

 documents, as they are publicly available legal documents, and I received them in the regular

 course of business with the assistance of the New York State Office of the Attorney General’s

 Albany Law Library.

        16.     Attached hereto as Exhibit O is a true and accurate copy of excerpts from History

 of the Town of Southampton, East of Canoe Place, 279-87, containing Governor Edmund

 Andros’s Patent, dated November 1, 1676, and Governor Thomas Dongan’s Patent, dated

 December 6, 1686. I request that the Court take judicial notice of these documents, as they are

 publicly available legal documents, and I received them in the regular course of business with the

 assistance of the New York State Office of the Attorney General’s Albany Law Library.




                                                −5−
Case 2:18-cv-03648-SJF-SIL Document 84-4 Filed 11/18/19 Page 6 of 6 PageID #: 1175




 Dated: Mineola, New York
        October 4, 2019

                                     By: ___s// Richard Yorke________
                                            Richard Hunter Yorke
                                            Assistant Attorney General




                                       −6−
